  Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 1 of 7 PageID #: 22




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 FRACTUS, S.A.,                                           JURY TRIAL DEMANDED
            Plaintiff,
      v.
                                                          Case No. 2:18-cv-00135-JRG
 COMMSCOPE TECHNOLOGIES, LLC                                     LEAD CASE
     Intervenor-Defendant.
                                                          Case No. 2:18-cv-00137-JRG
                                                               MEMBER CASE
 T-MOBILE US, INC. ET AL.                                 Case No. 2:18-cv-00138-JRG
      Defendants.                                              MEMBER CASE

 VERIZON COMMUNICATIONS INC.
 ET AL.,                                                   Case No. 2:19-cv-255-JRG
                                                               SEVERED CASE
       Defendants.

   JOINT NOTICE OF PROPOSED FINAL JURY INSTRUCTIONS AND VERDICT
                               FORM

       Pursuant to the Court’s Order at Trial on October 4, 2019, Plaintiff Fractus, S.A. and

Defendants T-Mobile US, Inc.; T-Mobile USA, Inc. (“T-Mobile”); Cellco Partnership d/b/a

Verizon Wireless (“Verizon”); and Intervenor-Defendant CommScope Technologies LLC

(“CommScope”) (collectively, “the Parties”), hereby submit a joint notice regarding the Parties’

Proposed Final Jury Instructions and Verdict Form, attached hereto as Exhibit A and B,

respectively.


DATED: October 7, 2019                             Respectfully submitted,

                                                   By /s/ Eric H. Findlay
                                                   Eric H. Findlay
                                                   State Bar No. 00789886
                                                   Brian Craft
                                                   State Bar No. 04972020
                                                   FINDLAY CRAFT, P.C.
                                                   102 N. College Ave., Ste. 900
                                                   Tyler, TX 75702

                                               1
Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 2 of 7 PageID #: 23




                                        (903) 534-1100 Telephone
                                        (903) 534-1137 Facsimile
                                        efindlay@findlaycraft.com
                                        bcraft@findlaycraft.com

                                        OF COUNSEL:

                                        Derek Vandenburgh
                                        Philip P. Caspers
                                        Timothy A. Lindquist
                                        Dennis C. Bremer
                                        Iain A. McIntyre
                                        Bradley W. Micsky
                                        Caroline L. Marsili
                                        CARLSON, CASPERS, VANDENBURGH
                                        & LINDQUIST, P.A.
                                        225 South Sixth Street, Suite 4200
                                        Minneapolis, Minnesota 55402
                                        (612) 436-9600 Telephone
                                        (612) 436-9605 Facsimile
                                        DVandenburgh@carlsoncaspers.com
                                        pcaspers@carlsoncaspers.com
                                        tlindquist@carlsoncaspers.com
                                        dbremer@carlsoncaspers.com
                                        imcintyre@carlsoncaspers.com
                                        bmicsky@carlsoncaspers.com
                                        cmarsili@carlsoncaspers.com

                                        Attorneys for Intervenor CommScope
                                        Technologies LLC

                                        /s/ Brady Cox
                                        Brady Cox (TX Bar No. 24074084)
                                        Michael J. Newton (TX Bar No. 24003844)
                                        ALSTON & BIRD LLP
                                        2200 Ross Avenue, Suite 2300
                                        Dallas, Texas 75201
                                        Phone: (214) 922-3400
                                        Fax:     (214) 922-3899
                                        Email: mike.newton@alston.com
                                        Email: brady.cox@alston.com




                                    2
Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 3 of 7 PageID #: 24




                                        Ross R. Barton (NC Bar No. 37179)
                                        J. Ravindra Fernando (NC Bar No. 49199)
                                        ALSTON & BIRD LLP
                                        101 South Tyron Street, Suite 4000
                                        Charlotte, North Carolina 28280
                                        Phone: (704) 444-1000
                                        Fax:     (704) 444-1111
                                        Email: ross.barton@alston.com
                                        Email: ravi.fernando@alston.com

                                        Darlena H. Subashi (NC Bar No. 53142)
                                        ALSTON & BIRD LLP
                                        90 Park Avenue
                                        New York, NY 10016
                                        Phone: (212) 210-9400
                                        Fax:    (212) 210-9444
                                        Email: darlena.subashi@alston.com
                                        *Admitted to practice in NC and MA only.

                                        Michael E. Jones (TX Bar No. 10929400)
                                        POTTER MINTON, a Professional
                                        Corporation
                                        110 North College Avenue, Suite 500
                                        Tyler, TX 75702
                                        Phone: 903-597-8311
                                        Fax:     903-593-0846
                                        Email: mikejones@potterminton.com

                                        Maximilian A. Grant (DC Bar No. 481610)
                                        LATHAM & WATKINS LLP
                                        555 Eleventh Street, Suite 1000
                                        Washington, D.C. 20004
                                        Phone: (202) 637-2200
                                        Fax:    (202) 637-2201
                                        Email: max.grant@lw.com

                                        Richard G. Frenkel (CA Bar No. 204133)
                                        LATHAM & WATKINS LLP
                                        140 Scott Drive
                                        Menlo Park, California, 94025
                                        Phone: (650) 328-4600
                                        Fax:     (650) 463-2600
                                        Email: rick.frenkel@lw.com

                                        Attorneys for Defendant Cellco Partnership

                                    3
Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 4 of 7 PageID #: 25




                                        d/b/a Verizon Wireless

                                        /s/ Sarah J. Guske
                                        Melissa R. Smith
                                        Texas State Bar No. 24001351
                                        GILLAM & SMITH LLP
                                        303 South Washington Avenue
                                        Marshall, Texas 75670
                                        Telephone: 903.934.8450
                                        Facsimile: 903.934.9257
                                        melissa@gillamsmithlaw.com

                                        Douglas M. Kubehl
                                        Texas State Bar No. 00796909
                                        Jeffery D. Baxter
                                        5 Texas State Bar No. 24006816
                                        David Tobin
                                        Texas State Bar No. 24060735
                                        Cason G. Cole
                                        Texas State Bar No. 24109741
                                        BAKER BOTTS L.L.P.
                                        2001 Ross Avenue
                                        Dallas, Texas 75201
                                        Telephone: (214) 953-6500
                                        Facsimile: (214) 953-6503
                                        doug.kubehl@bakerbotts.com
                                        jeff.baxter@bakerbotts.com
                                        david.tobin@bakerbotts.com

                                        Sarah J. Guske
                                        California State Bar No. 232467
                                        BAKER BOTTS L.L.P.
                                        101 California St.
                                        San Francisco, CA 94111
                                        Telephone: (415) 291-6200
                                        Facsimile: (214) 953-6503
                                        sarah.guske@bakerbotts.com

                                        Valerie Barker
                                        Texas State Bar No. 24087141
                                        Syed K. Fareed
                                        Texas State Bar No. 24065216
                                        Bailey Morgan Watkins
                                        Texas State Bar No. 24102244
                                        BAKER BOTTS L.L.P.
                                        98 San Jacinto Blvd #1500

                                    4
Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 5 of 7 PageID #: 26




                                        Austin, TX 78701
                                        Telephone: (512) 322-2500
                                        Facsimile: (214) 953-6503
                                        valerie.barker@bakerbotts.com
                                        syed.fareed@bakerbotts.com
                                        bailey.watkins@bakerbotts.com

                                        ATTORNEYS FOR T-MOBILE USA, INC.,
                                        and T-MOBILE US, INC.

                                        KOBRE & KIM LLP

                                        /s/ Michael Ng
                                        Michael Ng
                                        California State Bar No. 237915 (Lead
                                        Attorney)
                                        Daniel A. Zaheer
                                        California State Bar No. 237118
                                        Alexandra Fellowes
                                        California State Bar No. 261929
                                        Michael M. Rosen
                                        California State Bar No. 230964
                                        Luke J. Burton
                                        California State Bar No. 301247
                                        michael.ng@kobrekim.com
                                        daniel.zaheer@kobrekim.com
                                        alexandra.fellowes@kobrekim.com
                                        michael.rosen@kobrekim.com
                                        luke.burton@kobrekim.com
                                        KOBRE & KIM LLP
                                        150 California Street, 19th Floor
                                        San Francisco, CA 94111
                                        Telephone: 415-582-4800
                                        Facsimile: 415-582-4811


                                        Hugham Chan
                                        Washington DC Bar No. 1011058
                                        KOBRE & KIM LLP
                                        1919 M Street, NW
                                        Washington, DC 20036
                                        Telephone: 202-664-1956
                                        Facsimile: 202-510-2993
                                        E-mail:hugham.chan@kobrekim.com




                                    5
Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 6 of 7 PageID #: 27




                                        Adriana Riviere-Badell
                                        Florida State Bar No. 30572
                                        KOBRE & KIM LLP
                                        201 South Biscayne Boulevard, Suite 1900
                                        Miami, Florida 33131
                                        Telephone: 305-967-6100
                                        Facsimile: 305-967-6120
                                        E-mail: adriana.riviere-badell@kobrekim.com

                                        S. Calvin Capshaw
                                        Texas State Bar No. 03783900
                                        Elizabeth L. DeRieux
                                        Texas State Bar No. 05770585
                                        ccapshaw@capshawlaw.com
                                        ederieux@capshawlaw.com
                                        CAPSHAW DERIEUX LLP
                                        114 E. Commerce Ave.
                                        Gladewater, TX 75647
                                        Telephone: 903-845-5770

                                        T. John Ward Jr.
                                        Texas State Bar No. 00794818
                                        Claire Abernathy Henry
                                        Texas State Bar No. 24053063
                                        Andrea L. Fair
                                        Texas State Bar No. 24078488
                                        jw@jwfirm.com
                                        claire@wsfirm.com
                                        andrea@wsfirm.com
                                        WARD, SMITH & HILL, PLLC
                                        PO Box 1231
                                        Longview, TX 75606
                                        Telephone: 903-757-6400
                                        Facsimile: 903-757-2323

                                        Attorneys for Plaintiff Fractus, S.A.




                                    6
  Case 2:19-cv-00255-JRG Document 8 Filed 10/07/19 Page 7 of 7 PageID #: 28




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 7th day of October, 2019, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).


                                                     /s/ Eric H. Findlay
                                                     Eric H. Findlay




                                                 7
